Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 1 of 44




 VOCATIONAL EVALUATION AND EARNING CAPACITY ANALYSIS


PREPARED BY:       Kincaid Wolstein Vocational and Rehabilitation Services
                   One University Plaza ~ Suite 302
                   Hackensack, New Jersey 07601
                   Phone: (201) 343-0700
                   Fax: (201) 343-0757

PREPARED FOR:      Frederick Aranki, Esquire
                   Block O’Toole & Murphy, LLP
                   One Penn Plaza, Suite 5315
                   New York, New York 10119
                   Phone: (212) 736-5300

REGARDING:         Joseph Gonzalez

DATE OF BIRTH:     March 3, 1976

REPORT DATE:       March 18, 2020
         Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 2 of 44

Gonzalez, Joseph                                                                                                             2


Table of Contents
CERTIFICATION ............................................................................................................. 3
DISCLOSURE ................................................................................................................. 3
CASE CONCEPTUALIZATION MODEL: ........................................................................ 4
REFERRAL INFORMATION ........................................................................................... 5
EVALUATION METHODOLOGY .................................................................................... 5
EVALUATION ASSUMPTIONS ...................................................................................... 6
LEGAL EXHIBITS AND DOCUMENTS REVIEWED ....................................................... 6
FAMILY/SOCIAL/EDUCATIONAL/MILITARY BACKGROUND ....................................... 6
EMPLOYMENT EXPERIENCE ....................................................................................... 7
VOCATIONAL PROFILE AND EMPLOYMENT EXPERIENCE ANALYSIS .................... 8
MEDICAL RECORDS REVIEWED ............................................................................... 10
MEDICAL HISTORY SUMMARY .................................................................................. 11
SELF-REPORT ............................................................................................................. 16
VOCATIONAL TESTING............................................................................................... 17
   Wonderlic Personnel Test (Form IV):......................................................................... 17
   Wide Range Achievement Test, Revision 5 (WRAT-V): ............................................ 18
POST-INJURY VOCATIONAL PROFILE ...................................................................... 18
TRANSFERABLE SKILLS ANALYSIS .......................................................................... 19
ANALYSIS OF EMPLOYABILITY ................................................................................. 21
VOCATIONAL REHABILITATION ................................................................................. 23
   Assistive Technology ................................................................................................. 24
ANALYSIS OF EARNINGS/EARNINGS CAPACITY..................................................... 26
SUMMARY .................................................................................................................... 29
RESOURCES AND REFERENCES.............................................................................. 32
MCCROSKEY TRANSFERABLE SKILLS ANALYSIS .................................................. 33




                                Kincaid Wolstein Vocational and Rehabilitation Services
                                One University Plaza, Suite 302, Hackensack, New Jersey 07601
                                www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 3 of 44

Gonzalez, Joseph                                                                              3




                                          CERTIFICATION

This is to certify that I am not related to any of the parties to the subject action, nor do I
have any present or intended financial interest in the outcome of this case beyond the
fees due for professional services rendered in connection with this report and possible
subsequent services. Further, I certify that my professional fees are not contingent
upon the resultant financial awarding of this matter, but are based on the time expended
on the services provided to counsel in connection with the subject action.

This is to further certify that all assumptions, methodologies and calculations utilized in
this evaluation and assessment report are based on current knowledge and methods
applied in the determination of employability, labor market access, job placement and
earnings capacity.




                                           DISCLOSURE

Mr. Gonzalez was advised about the purpose of the evaluation. He was advised that the
evaluation was being conducted within the parameters of litigation and that any
information obtained during the evaluation was not confidential.

In addition, Mr. Gonzalez was advised that this was a one-time evaluation, forensic in
nature, and that no client-counselor relationship exists or was implied; that no direct
rehabilitation services would be provided to him by this office; and that an unbiased,
objective evaluation of his employability, labor market access, and earning capacity,
post injury, was the only purpose of this interview.

He was also advised that Kincaid Wolstein Vocational & Rehabilitation Services
maintains confidentiality of all medical records. Once the case is resolved, the corporate
policy is to destroy the case records. Mr. Gonzalez indicated understanding of these
rules of procedure and conduct and agreed to proceed.




                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
           Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 4 of 44

Gonzalez, Joseph                                                                                                    4


                                 CASE CONCEPTUALIZATION MODEL:

Case conceptualization for forensic vocational consulting should rely upon a methodology
that is reliable and valid, since these aspects are crucial to an objective vocational
evaluation. It is important to select a case conceptualization model that is referenced in the
literature, or regarded as a sound methodology.1 The RAPEL model defines five domains:
rehabilitation plan, access to the labor market, placeability, earning capacity, and labor force
participation. Field (2008) states that RAPEL is a widely inclusive model, encompassing
many resources ranging from labor market access, placeability considerations, attention to
earning capacity issues, and other facets that assist in case conceptualization.2 Robinson
(2014) states that RAPEL is the most frequently referenced methodology for earning
capacity analysis, with high levels of content validity and face validity.

Rehabilitation plan: The rehabilitation plan is an individualized plan tailored to the specific
needs of the evaluee, and all factors affecting return to work should be considered. In this
vocational evaluation, rehabilitation considerations and job accommodations are often found
in the Vocational Rehabilitation and Assistive Technologies sections, though they may be
absent depending on the viability of rehabilitative efforts for the evaluee.

Access to the labor market: Access to the labor market is based on the evaluee’s ability
to obtain work, or, in other words, personal access to the competitive labor market. This
issue is addressed in the Analysis of Employability section via the transferable skills
analysis.

Placeability: Placeability is also an aspect of vocational evaluation that uses the RAPEL
model. Placeability can be regarded as the ability to secure employment based on the
interaction of an individual’s employability and factors in the community, such as job
availability and employer attitudes.2 The transferable skills analysis considers the availability
of jobs down to the local labor market level. The specificity of the McCroskey Transferable
Skills Programs allows analysis at the county level.

Earning Capacity: Earning capacity is a function of the capacity to perform work. Pre-
injury earning capacity must be considered versus post-injury earning capacity.2 Any
difference in earning capacities attributable to loss of access to the labor market can result
in lost earnings, which are addressed in the Analysis of Earnings/Earning Capacity section.

Labor force participation: Labor force participation represents issues of working life. Loss
of access to the competitive labor market can result in a reduced worklife expectancy,
including being unable to hold employment (total absence from the labor market and
substantial gainful activities), being limited to part-time work, or being able to carry on a full-
time work schedule.2 Labor force participation is also addressed in the Analysis of
Employability section, and, depending upon the needs of the evaluation, in a Worklife
Expectancy section as well.




1
    International Associate of Rehabilitation Professionals. http://www.rehabpro.org/publications/standards
2
    Field, T. (2008). Estimating earning capacity: Venues, factors, and methods. Estimating Earning Capacity, 1(1), 5-40.


                                Kincaid Wolstein Vocational and Rehabilitation Services
                                One University Plaza, Suite 302, Hackensack, New Jersey 07601
                                www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 5 of 44

Gonzalez, Joseph                                                                        5


                                REFERRAL INFORMATION

Mr. Joseph Gonzalez’s case was referred for Vocational Assessment and determination
as to whether or not, as a result of injuries allegedly incurred in a work-related elevator
accident on June 28, 2018, he sustained a Vocational Impairment or Work Disability, and
if so, how that impairment or disability might affect his earning capacity. In addition,
determination was made as to whether he would benefit from vocational rehabilitation
services. A Vocational Evaluation was conducted based upon assessment of pertinent
information provided regarding Mr. Gonzalez’s age, education, past relevant employment
and earnings history, and current employment and earnings. The information gathered
pertains to the relevant vocational factors for Mr. Gonzalez in relation to the competitive
employment market.

                             EVALUATION METHODOLOGY

Records and data regarding Mr. Gonzalez were provided by the law offices of Block
O’Toole & Murphy, LLP, for review and use in evaluating his employability and earning
capacity. Mr. Gonzalez was interviewed on November 7, 2019, at the offices of Block
O’Toole & Murphy, LLP, located in New York, New York. The following procedures
were followed:

   1. An in-depth interview was conducted to obtain relevant background information
      with regard to Mr. Gonzalez’s age, education, present employment and earnings
      status, past employment and earnings experience, and current work/life status.

   2. Vocational testing was conducted to ascertain vocational traits. Mr. Gonzalez’s
      test results were utilized to compare his aptitudes to job requirements. The
      following tests were administered:

          •   Wonderlic Personnel Test (WPT)
          •   Wide Range Achievement Test (WRAT-V)

   3. The employment history was researched using standard vocational reference
      materials that are detailed in the Resources and References section at the end of
      this narrative. This employed the McCroskey Transferable Skills Program, a
      job-person matching system that enables the comparison of individual abilities
      and job requirements to see where the two intersect. This system, which has
      been shown to have a high degree of reliability and validity, employs the U.S.
      Department of Labor (DOL) worker trait factor system as a means of comparing
      individual capacities against the mental and physical demands of jobs as they
      exist in the local labor market. In addition, the McCroskey Vocational Quotient
      System was used to analyze further the employability of Mr. Gonzalez. Labor
      market and wage information was gathered for the New Jersey State area.

   4. From the information generated and reviewed, a pre-injury profile of worker trait
      capacity levels was established and used to compare the pre-injury capacities of



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 6 of 44

Gonzalez, Joseph                                                                            6


      Mr. Gonzalez against the demands of jobs as they exist in the local labor market.
      Educational attainment level and vocational preparation were also considered.

   5. Medical information was received and reviewed to determine the nature, extent,
      and duration of injuries sustained and any permanent functional limitations
      resulting from injury. This information was then used to adjust the pre-injury
      profile, leading to the development of a post-injury vocational profile in the
      context of Mr. Gonzalez’s injuries and the functional impairments and limitations
      resulting from injury.

   6. Both profiles were then compared to profiles for all 12,775 jobs in the Dictionary
      of Occupational Titles, combined with a labor market survey of the most
      frequently hired for jobs in the State of New Jersey, 2019. This was done using
      the McCroskey Transferable Skills Program, which evaluates vocational
      information in accordance with U.S. Department of Labor criteria (worker trait-
      factor capacity levels).

   7. From this analysis, further assessment was then done to ascertain pre- and post-
      injury employability, labor market access, job placement potential, vocational
      rehabilitation needs, and wage-earning capacity at this time.

                              EVALUATION ASSUMPTIONS

This vocational evaluation and earning capacity analysis is based upon the skills,
training, knowledge, clinical discretion, and professional experience of the author. This
evaluation assumes the following:

   1. The medical records were provided in their entirety and accurately reflect the
      medical condition and functional abilities of the evaluee;

   2. The evaluee provided true and accurate information in the vocational interview;

   3. All testing administered was completed to the best of the evaluee’s abilities;

   4. The evaluee’s employment history, education, and training demonstrate his
      vocational capacities and ability to benefit from job training.

                  LEGAL EXHIBITS AND DOCUMENTS REVIEWED

Income Tax Returns of Joseph and/or Joyce Gonzalez: 2015–2018.

Plaintiff’s Response to Interrogatories: September 26, 2019.

            FAMILY/SOCIAL/EDUCATIONAL/MILITARY BACKGROUND

Mr. Gonzalez indicated that he earned a high school diploma in 1994 from Sayreville



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 7 of 44

Gonzalez, Joseph                                                                        7


High School, located in Sayreville, New Jersey. He completed two three-week courses
in web design, one at DeVry Institute and the other at Chubb Institute, in the 1990s. Mr.
Gonzalez has not served in the military. No other training or education is noted.

Mr. Gonzalez is the father of two: Elijah (DOB: 5/5/02) and Isabella (DOB: 11/20/04).
He currently resides in Sayreville, Middlesex County, New Jersey. Mr. Gonzalez has a
Class D New Jersey State automobile driver’s license. Prior to injury, he noted enjoying
motorcycle riding and recreational sports with his children, which he states he is no
longer able to perform at pre-injury levels.

                              EMPLOYMENT EXPERIENCE

Mr. Gonzalez reported that from 2010 to June 28, 2018, he had worked as a
Construction Superintendent in the New York, New York State, area. Following his
injury on June 28, 2018, he was not able to return to work. He stated that he was
earning Construction Superintendent wage rates and fringe benefits at the time of injury.
His past work experience includes Construction Superintendent, Carpenter, and
Handyman job positions. Mr. Gonzalez’s employment experience, as related by him, is
as follows:

      Position:     Construction Superintendent
      Employer:     We Work and its predecessors (O-Tek)
      Location:     New York, New York
      Dates:        2017–June 28, 2018; no RTW
      Earnings:     $40,000-$47,000 per year
      Duties:       Superintendent duties at commercial properties throughout
                    Manhattan; handled subcontractors; ordered supplies; dealt with
                    scheduling and punch lists; met for meetings with clients,
                    engineers, and architects in person; and maintained premises (took
                    out garbage, kept areas clean).

      Position:     Construction Superintendent
      Employer:     Various: Legacy, O’Mara, Inside Squad, Sheila Inc., O-Tek
      Location:     New York, New York and New Jersey
      Dates:        2010/2011–June 28, 2018
      Earnings:     Started at $65,000 per year, up to $71,000 per year
      Duties:       Same as above.

      Position:     Carpenter
      Employer:     Polermo Construction
      Location:     Toms River, New Jersey
      Dates:        2004/2005–2010
      Earnings:     $500 per week
      Duties:       Finish carpentry; hung kitchen cabinets; hung doors, molding and
                    trim; and used hand tools such as chop saws, nail guns, circular
                    saws, and power drills..



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
        Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 8 of 44

Gonzalez, Joseph                                                                                        8



        Position:        Handyman
        Employer:        Self-employed (JG Home Services)
        Location:        New Jersey
        Dates:           2001–2004/2005 (and jobs as available)
        Earnings:        Paid per job
        Duties:          Remodeled kitchens and bathrooms; light carpentry (no plumbing
                         or electric); did tiling and backsplashes, roofing, and siding.

        VOCATIONAL PROFILE AND EMPLOYMENT EXPERIENCE ANALYSIS

According to Shahnasarian (2011), “Establishing a benchmark of an individual’s
premorbid earning capacity is a prerequisite to analyzing potential comparative post-
incident earning capacity changes. Trends in earnings history, projections about the
demand for skills, and a professional analysis of a person’s pre-incident career
development prospects facilitate the formulation of pre-incident earning capacity
estimates.”3

The jobs that Mr. Gonzalez has successfully performed in the past 15 years were
researched in the U.S. Department of Labor’s Dictionary of Occupational Titles,
along with addendum publications that include the Revised Handbook for Analyzing
Jobs, the O*Net Dictionary of Occupational Titles, the Selected Characteristics of
Occupations, and Occupational Outlook Handbook. The job definitions
provided from the Dictionary of Occupational Titles are not intended to be exact
representations of the jobs performed in Mr. Gonzalez’s employment history. Instead,
the job definitions are intended to provide a synthesis of general information that most
closely encapsulates the skills, abilities, educational requirements, and physical
capacities that are required to perform a specific job position or array of work tasks. It is
duly noted that each occurrence of a job position in the workforce varies, to some
degree, with unique worksite and employer needs.

Reference to these job titles is important, since they have known capacity statements
attached to them, which represent modal ability levels associated with the types of jobs
Mr. Gonzalez has performed in the past.

    DOT Number      DOT Title                            VQ        Skill Level – Specific    Physical
                                                                   Vocational Preparation4   Demands
    860.381-022     Carpenter                            113.8     SVP = 7 (Skilled)         Medium
    182.167-026     Superintendent, Construction         125.2     SVP = 7 (Skilled)         Light

As classified by the Dictionary of Occupational Titles, these jobs require a range of Light
to Medium physical duty on a five-point scale (sedentary, light, medium, heavy, and
very heavy).

3
  Assessment of Earning Capacity, 3rd Edition, Shahnasarian, M. 2011. Lawyers and Judges Publishing
Company, Inc. Tucson, Arizona.
4
  SVP 1 = <5 Days, SVP 2 = 5-30 Days, SVP 3 = 1-3 Months, SVP 4 = 3-6 Months, SVP 5 = 6-12 Months
  SVP 6 = 1-2 Years, SVP 7 = 2-4 Years, SVP 8 = 4-10 Years, SVP 9 = >10 Years


                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 9 of 44

Gonzalez, Joseph                                                                             9



According to the Dictionary of Occupational Titles, light work is defined as follows:

       Exerting up to 20 pounds of force occasionally, and/or up to 10 pounds of force
       frequently, and/or a negligible amount of force constantly (Constantly: activity or
       condition exists 2/3 or more of the time) to move objects. Physical demand
       requirements are in excess of those for Sedentary Work. Even though the
       weight lifted may only be a negligible amount, a job should be rated Light Work:
       (1) when it requires walking or standing to a significant degree: or (2) when it
       requires sitting most of the time but entails pushing and/or pulling of arm or leg
       controls; and/or (3) when a job requires working at a production rate pace
       entailing the constant pushing and/or pulling of materials even though the weight
       of those materials is negligible.

Medium work is defined by the Dictionary of Occupational Titles as follows:

       Exerting 20–50 pounds of force occasionally and/or 10 to 25 pounds of force
       frequently, and/or greater than negligible up to 10 pounds of force constantly to
       move objects. Physical Demand requirements are in excess of those for Light
       Work.

Based on Mr. Gonzalez’s self-reported job description, including lifting of up to 100 lbs.
to empty garbage bins, the physical requirements are more consistent with heavy
physical exertion.

According to the Dictionary of Occupational Titles, heavy work is defined as follows:

       Exerting 50 to 100 pounds of force occasionally, or 25 to 50 pounds of force
       frequently, or 10 pounds of force constantly to move objects. Physical Demand
       requirements are in excess of those for Medium Work.

These jobs require combined aptitudes in the following areas:




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 10 of 44

Gonzalez, Joseph                                                                                       10


             Code          Aptitude                                      Level
             R             Reasoning                                     High Average
             M             Mathematics                                   High Average
             L             Language                                      Middle Average
             S             Spatial Perception                            High Middle Average
             P             Form Perception                               Low Middle Average
             Q             Clerical Perception                           Low Middle Average
             K             Motor Coordination                            Low Middle Average
             F             Finger Dexterity                              Low Middle Average
             M             Manual Dexterity                              Low Middle Average
             E             Eye Hand Foot Coordination                    Below Average
             C             Color Discrimination                          Below Average5

These jobs are rated in the Average to Above Average range on the McCroskey
Vocational Quotient Scale, a standardized empirically-derived index of vocational
difficulty that considers all of the worker traits that are measures of mental and physical
capacity in order to derive an overall statistical index of job difficulty. This index ranges
from a low of approximately 72.00 to a high of about 154.00. The VQ distribution for all
jobs in the DOT has been transformed (McCroskey, 1992) to a Mean of 100.00 and a
Standard Deviation of 15.00. In general, the higher the VQ, the more difficult and
rewarding is the job. Jobs with VQs ranging between 85.00 and 115.00 fall within the
“average range” of overall job difficulty.

Conclusion(s) from Vocational Profile:

Mr. Gonzalez demonstrated the ability to perform work successfully as a Construction
Superintendent and Carpenter within the past 15 years. He showed the ability to
perform duties, develop skills, and acquire the knowledge and training necessary to
obtain and maintain employment in these job positions.

                                MEDICAL RECORDS REVIEWED

Bellevue Hospital Center
      Soma Pathak, M.D.
            Emergency Department Note: 06/28/18
      Sergey Kochkine, M.D.
            Imaging Studies: 06/28/18 (x6)

Eastside Medical Group
      Douglas A. Schwartz, D.O.
            Initial Physiatric Evaluation: 07/10/18
            Follow Up Notes: 08/15/18, 10/18/18, 11/29/18, 12/13/18
            Electrodiagnostic Study: 12/13/18

5Very Low – Under 10%ile; Below Average – 10 to 33%ile; Average – 34 to 65%ile; Above Average – 66-89%ile;
Superior – Over 89%ile.


                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 11 of 44

Gonzalez, Joseph                                                                         11



Lenox Hill Radiology
      David Milbauer, M.D.
             Imaging Studies: 08/21/18 (x2)

Behavioral Medicine Associates
      Alexander Alvardo, Psy.D.
            Psychological Evaluation: 09/30/18

New York Spine Specialist
     Andrew Cordiale, D.O.
            Initial Orthopedic Evaluation: 01/17/19

Brain and Spine Institute of NY and NJ
       *Arien J. Smith, M.D.
              Initial Orthopedic Evaluation: 02/06/19
              Follow Up Notes: 04/03/19, 06/26/19, 08/14/19, 09/25/19

Hudson Regional Hospital
     *Arien J. Smith, M.D.
            Operative Report: 03/29/19

Edwin Richter III, M.D.
            Physiatric Evaluation: 06/20/19

* Please note that an asterisk next to the name of a provider indicates that he or she
may be found in multiple locations throughout this medical summary.

                             MEDICAL HISTORY SUMMARY

The medical records available for review indicates that Mr. Gonzalez was involved in a
work-related accident on June 28, 2018, wherein he was working in a freight elevator
which fell several stories. He remained trapped inside the elevator for approximately
two hours before being transported to Bellevue Hospital. Mr. Gonzalez suffered injuries
to the cervical spine, ultimately undergoing a fusion procedure in March 2019. A
synopsis of the records is as follows:

06/28/18 Soma Pathak, M.D.: Emergency Department Note

      42-year-old male, in a manual freight elevator that fell ~2 floors, struck back and
      head, no loss of consciousness. Notes back pain.

06/28/18 Sergey Kochkine, M.D.: Imaging Report

      CT head
      1. No acute intracranial hemorrhage, territorial infarction or mass lesion.



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 12 of 44

Gonzalez, Joseph                                                                         12


      2. No abnormal extra-axial collection, ventricles, basal cisterns and sulci are
         normal in size and morphology. No hydrocephalus.
      3. No acute fracture or dislocation. Mastoid air cells are clear.

      CT facial bones
      1. No significant soft tissue swelling.
      2. No acute fracture or dislocation., remote healed mildly depressed right orbital
         floor fracture with right orbital floor mesh and with small extraconal fat
         protrusion. Orbits, globes and lenses are otherwise intact.
      3. No retrobulbar hematoma.
      4. Mild scattered mucosal inflammatory change in the paranasal sinuses.

      CT cervical spine
      1. Cervical collar in place. Alignment is intact.
      2. No acute fracture.
      3. No prevertebral or paravertebral soft tissue swelling. Vertebral body heights
         and intervertebral disc spaces are maintained.

      CT chest
      1. No mediastinal hemorrhage. Intact aorta. Clear lungs. No pleural effusion or
         pneumothorax.
      2. No acute fracture or dislocation.

      CT abdomen pelvis
      1. No extraluminal air or free fluid. No solid or hollow visceral injury.
      2. No acute fracture or dislocation. Multiple sub centimeter hypodensities, too
         small to characterize, likely benign cysts or hemangiomas. 6mm hyperdense
         intraluminal focus at the gallbladder fundus, possibly polyp versus non
         obstructing stone.

      CT of the thoracolumbar spine
      1. No acute intracranial injury.
      2. No acute cervical spine injury.
      3. No acute facial fractures. Remote healed mildly depressed right orbital floor
         fracture with mesh.
      4. No acute thoracic injury. Intact aorta.
      5. No acute injury to the abdomen or pelvis.
      6. No acute thoracolumbar spine injury.

07/10/18 Douglas A. Schwartz, D.O.: Initial Physiatric Evaluation

      …complaints of persistent neck and low back pain with stiffness, tightness and
      limited motion, a feeling of heaviness to the neck and especially to low back,
      numbness/tingling into the right arm and leg, spasms to these areas as well and
      limited ability to tolerate short periods of sitting and standing positions,
      ambulation of short distances and stair activities. Suffers interrupted sleep.



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
     Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 13 of 44

Gonzalez, Joseph                                                                         13



      Diagnosis: Derangements cervical/lumbosacral spines with myofasciitis with
      probable underlying radiculopathy and/or disk pathology.

08/21/18 David Milbauer, M.D.: Imaging Report

      MRI cervical spine
      1. Left-sided posterior disc herniation at C5-C6, associated with minimal
         narrowing of the left neural foramen.
      2. Diffuse posterior disc bulge at C6-C7.
      3. Minimal disc bulge and mild left foraminal narrowing at C4-C5.

      MRI lumbar spine
      1. Posterior disc bulge at L4-L5, above a partly sacralized L5 segment.

09/30/18 Alexander Alvarado, Psy.D.: Psychological Evaluation

      Mr. Gonzalez reported experiencing various difficulties in his daily life due to his
      accident and injuries. He noted recurrent headaches, lightheadedness,
      numbness, tingling and frequent pain. He finds that it takes him longer to do
      things and has difficulty initiating and completing chores at home.

      He also noted experiencing cognitive changes with some difficulties in areas of
      memory, concentration, executive function, and sensorium. His difficulties have
      had a severe interference in his daily life. These cognitive symptoms along with
      the nature of his accident and injuries indicate the possibility of a mild traumatic
      brain injury/postconcussional syndrome, which requires further evaluation.

      Mr. Gonzales also endorsed symptoms of psychological distress that included
      irritability, short temper, fatigue, mood swings, social isolation, depressed mood,
      appetite changes, loss of libido and sleep disturbances.

      Mr. Gonzalez is suffering from posttraumatic stress disorder and symptoms of
      cognitive impairment as a result of the incident… He is unable to function
      adaptively in his daily life. He requires psychological treatment…

      Diagnosis:    1. Post-traumatic stress disorder, unspecified.
                    2. Rule out postconcussional syndrome
                    3. Pain disorder with related psychological factors.

11/29/18 Douglas A. Schwartz, D.O.: Follow Up Notes

      Diagnoses:
      1. Cervical derangement with myofasciitis with probable underlying
         radiculopathy with left-sided posterior disc herniation at C5-6 associated with




                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 14 of 44

Gonzalez, Joseph                                                                            14


         minimal narrowing of the left neural foramen, diffuse posterior disc bulging at
         C6-7, disc bulge and mild left foraminal narrowing at C4-5.
      2. Lumbosacral derangement with myofasciitis with probable underlying
         radiculopathy with posterior disc bulge at L4-5.

      Plan: Maintain physical therapy two to three times per week… trigger point
      injection with 1% lidocaine… medical electro-acupuncture… maintain Flector
      patch… maintain Lidoderm patch… Totally disabled from any and all work.

12/13/18 Douglas A. Schwartz, D.O.: Electrodiagnostic Study

      EMG/NCV bilateral upper and lower extremities
      1. Needle EMG revealed evidence of bilateral C6, right L5 radiculopathy with
         denervation noted to the bilateral extensor carpi radialis brevis, right extensor
         hallucis longus muscles.
      2. Reduced amplitude and prolonged distal latencies, as well as incidental
         findings of mild right median/ulnar neuropathies noted.

01/17/19 Andrew Cordiale, D.O.: Initial Orthopedic Evaluation

      The patient has no significant history of neck or back injury. The patient is not
      currently working. The problem does interfere with the patient’s daily normal
      function. The patient complains of low back pain and neck pain with radiation
      into both right and left upper extremities, with radiation into both right and left
      lower extremities… with numbness, tingling, and dysesthesias. The problem is
      associated with symptoms of headache and nausea.

      Diagnosis: Cervical sprain, herniated cervical intervertebral disc, cervical
      radiculopathy, herniated lumbar intervertebral disc.

      Plan: An overview of different treatment options… including surgical and non-
      surgical modalities for symptoms, such as chiropractic care/physical therapy,
      epidural steroid injections, and medications.

      The patient is to refrain from any activity that exacerbates symptoms such as
      heavy lifting, carrying, or bending…

03/29/19 Arien J. Smith, M.D.: Operative Report

      Pre-op Dx:    1. Traumatic herniation of intervertebral disc, C4-C5 and C5-C6.
                    2. Cervical radiculopathy, C4-C5 and C5-C6.

      Post-op Dx: [None noted.]

      Procedures: 1. Anterior cervical discectomy, C4-C5 and C5-C6.
                  2. Anterior cervical disc arthroplasty, C4-C5 and C5-C6.



                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 15 of 44

Gonzalez, Joseph                                                                        15


                    3. Application of intervertebral biomechanical cage, C4-C5 and C5-
                    C6.
                    4. Epidural steroid injection, C4-C5 and C5-C6.
                    5. Fluoroscopic guidance
                    6. Microscopic visualization.

04/03/19 Arien J. Smith, M.D.: Follow Up Note

      …43-year-old male who was in usual state of health until 06/29/18 when he was
      involved in a workplace accident. As a result of the accident, the patient
      sustained injuries to his neck and back. As a result of the cervical injury, the
      patient underwent C4-5 and C5-6 intervertebral disc arthroplasty…

      I am recommending that the patient initiate post-operative care in the form of
      physical therapy at a frequency of 2 to 3 times per week for 8 weeks.

      …the patient’s degree of impairment for the neck and back is 100%.

      … the patient has not fully healed from the injuries sustained in the workplace
      accident. … the diagnosis would be a direct and proximate result of the 06/28/18
      workplace accident.

06/20/19 Edwin Richter III, M.D.: Physiatric Evaluation

      Impression:
      Mr. Gonzalez is status post-accident as described above in which he sustained
      injuries and impairments including cervical and lumbar disc derangement with
      associated radiculopathies. He has chronic pain, decreased range of motion,
      decreased sensation, and decreased activity tolerance as a result of his injuries.
      He is expected to have progression of post-traumatic arthritis. He is expected to
      have progression of adjacent level syndrome. These injuries are permanent and
      are causally related to the accident of 06/28/18.

      There is anticipated need of continued medical care (across the life span) as a
      result of this accident…

      He is not expected to be able to successfully maintain employment at any work
      for which he is qualified.

09/25/19 Arien J. Smith, M.D.: Follow-Up Note

      Based on my post-operative examination of the patient and surgical intervention
      taken in the form of a cervical disc arthroplasty, my previous recommendations
      remain unchanged, I am recommending the following:
      1. The patient should undergo physical therapy for the lumbar spine at a
         frequency of 1–2 times per week for 6 weeks…



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 16 of 44

Gonzalez, Joseph                                                                               16


       2. The patient should continue with postoperative care in the form of physical
          therapy at 2–3 times per week…
       3. The patient has symptoms of temporomandibular joint dysfunction (TMJ) and
          I am recommending the patient consult with a specialist.

       …the patient’s degree of impairment for the neck and back is 100%.

       …that the patient has not fully healed from the injuries sustained…

Conclusion(s) from Medical Records:

Based on the medical records, Mr. Gonzalez has significant physical functional
impairments that impact his employability and functional abilities to perform work. On
November 29, 2018, Dr. Douglas Schwartz composed a follow-up note that stated that
Mr. Gonzalez is totally disabled from any and all work. On January 17, 2019, Dr.
Andrew Cordiale composed an orthopedic evaluation report that stated, “The patient is
to refrain from any activity that exacerbates symptoms such as heavy lifting, carrying, or
bending…” On April 3, 2019, Dr. Arien Smith rendered a follow-up note that stated that
Mr. Gonzalez has a 100% impairment for the neck and back. He was assessed at the
sedentary level, which may require medical improvement.

                                           SELF-REPORT

Mr. Gonzalez currently reports that he suffers from constant pain in his low back and
neck. Mr. Gonzalez rated his pain on the following pain scale:

           Pain Level                                       Description
       0                      No pain
       1                      Mild pain; you’re aware of it, but it doesn’t bother you
       2                      Moderate pain; tolerable without medications
       3                      Moderate pain; requires medication to tolerate
       4–5                    More severe pain; you begin to feel antisocial
       6                      Severe pain
       7–9                    Intensely severe pain
       10                     Most severe pain; unbearable

      Area                             Frequency                              Pain Intensity
      Low Back                         Constant                               2 to 6
      Neck                             Constant                               3 to 5

Mr. Gonzalez indicated that his abilities for lifting, sitting, climbing, stooping, driving,
reaching, standing, walking, bending, kneeling, and sleeping are impaired as a result of
his injury. Mr. Gonzalez noted the following specific limitations:




                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 17 of 44

Gonzalez, Joseph                                                                              17


      Activity                         Functional Ability
      Lifting                          About 10 to 15 lbs. without pain
      Sitting                          Shifts frequently, about 10 minutes at a time
      Climbing                         Very difficult, ascending is harder
      Stooping                         Painful
      Driving                          Uncomfortable, ROM issues in neck, special technique
      Reaching                         Overhead reaching is painful bilaterally
      Standing                         About 10 to 15 minutes, then takes a break
      Walking                          About 10 to 15 minutes, then takes a break
      Bending                          Causes pain in low back
      Kneeling                         Painful
      Sleeping                         Disrupted, wakes up 2–3x on average night

Mr. Gonzalez reported that he avoids medications and that he is being treated by the
following physicians on a regular basis:

      Physician                        Specialty                              Frequency
      Dr. Schwartz                     Primary Care                           1x/3–4 Months
      Dr. Arian Smith                  Ortho: C Spine                         1x/3–4 Months

                                    VOCATIONAL TESTING

During the course of our interview, Mr. Gonzalez was administered three tests to help
ascertain vocational traits. The tests measure factors that correspond to the U.S.
Department of Labor (DOL) worker trait factor system used to categorize jobs and to
compare worker aptitudes to job requirements. These tests are as follows:

                   Test                        Department of Labor – Related Trait Factors
                                                    Reasoning (R), Mathematics, (M),
         Wonderlic Personnel Test
                                                              Language (L)
                                                    Reasoning (R), Mathematics, (M),
     Wide Range Achievement Test V
                                                  Language (L), Clerical Perception (Q)

Test results for Mr. Gonzalez are as follows:

Wonderlic Personnel Test (Form IV):

The Wonderlic Personnel Test is a test of general intelligence. Mr. Gonzalez’s score
was as follows:

       Raw Score:                             23
       Adjusted Raw Score                     25
       Grade Equivalent:                      12–13 Years of Education
       Cumulative Percentile Rank:            66.59% (Adult Working Population Norms)
       WAIS Equivalent:                       111 Full Scale IQ (Norm = 100)

Mr. Gonzalez’s test score is in the High Middle Average range for his age group and in


                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
          Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 18 of 44

Gonzalez, Joseph                                                                                                18


comparison to the adult working population. A score of 25 on the Wonderlic Personnel
Test is common for individuals with 12–13 years of education. Twenty nine percent of
the population score within this range (20–26). Individuals with these types of scores
are reflective of general clerical and first line supervisors, who are able to train others
for routine positions. In terms of training potential, they are able to learn routine quickly
and train with a combination of written materials and actual on-the-job experience.6

Wide Range Achievement Test, Revision 5 (WRAT-V):

The WRAT-V has subtests for Word Reading, Sentence Comprehension, Spelling, Math
Computation, and Reading Composite. This is a test of achievement and learning
ability and can be compared to achievement levels of other individuals in the same age
group. His scores were as follows:

                   Subtest                    Standard Score                Percentile         Grade Score
          Word Reading                              99                         47                 >12.9
          Spelling                                  84                         14                  7.5
          Math Computation                          92                         30                  7.2
          Sentence Comprehension                    96                         39                 >12.9
          Reading Composite                         97                         42                  ---

Mr. Gonzalez’s scores were in the Low Average and Average ranges for all domains
administered, indicating adequate abilities for most jobs.

Conclusion(s) from Vocational Testing:

Mr. Gonzalez’s scores on the vocational test battery fell in the Low Average to High
Average ranges. His weakest subject was Spelling, falling in the 14th percentile, and his
highest score was on the Wonderlic Personnel Test, which fell in the 66th percentile.
Based on these scores, Mr. Gonzalez would be suitable for job retraining, and
formalized education would not be out of the realm of possibility.

                                POST-INJURY VOCATIONAL PROFILE

The profile developed from the education and employment experience was adjusted to
reflect the functional limitations that Mr. Gonzalez currently demonstrates, as derived
from the records reviewed and generated for this evaluation.

Mr. Gonzalez’s Post-Injury Vocational Profile is comprised of multiple factors: education,
employment experience, vocational testing, medical records, and Mr. Gonzalez’s self-
report. The information relevant to his vocational situation is as follows:

      •    Education:
             o Mr. Gonzalez earned a high school diploma in 1994.

6
    Wonderlic Personnel Test & Scholastic Level Exam, 1992, Wonderlic Personnel Test, Inc., Libertyville, IL.


                               Kincaid Wolstein Vocational and Rehabilitation Services
                               One University Plaza, Suite 302, Hackensack, New Jersey 07601
                               www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
           Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 19 of 44

Gonzalez, Joseph                                                                             19


               o Mr. Gonzalez completed two three-week training courses in web design.
       •    Employment:
               o Pre-Injury: Light and Medium Physical Demands.
               o Post-Injury: Sedentary Physical Demands.
       •    Vocational Testing:
               o Mr. Gonzalez is suitable for job retraining, and his scores ranged from the
                  14th to the 66th percentiles.
       •    Medical Records:
               o Based on the medical records, Mr. Gonzalez was assessed at the
                  sedentary level.
       •    Mr. Gonzalez’s self-reported limitations are noted and considered. For the
            purposes of determining his residual abilities, the medical records are relied
            upon.

Based on the medical records, Mr. Gonzalez was limited to sedentary work. For the
sedentary profile, this would preclude him from activities involving light, medium, and
heavier physical exertion, and reduce his capacity for lifting, carrying, pushing, pulling,
standing, and walking. The remainder of the pre-injury profile was held constant.

According to the Dictionary of Occupational Titles, sedentary work is defined as
follows:

            Exerting up to 10 pounds of force occasionally or a negligible amount of force
            frequently to lift, carry, push, pull, or otherwise move objects, including the
            human body. Sedentary work involves sitting most of the time, but may involve
            walking or standing for brief periods of time. Jobs are Sedentary if walking and
            standing are required only occasionally and all other sedentary criteria are met.

                               TRANSFERABLE SKILLS ANALYSIS

Labor market area and availability of jobs in a specific labor market must also be
considered, since certain occupations and professions are concentrated in various
geographic regions. According to Field, placeability exists when “economic conditions
and employer attitudes are such that a person can actually be placed in a job.”7

Both the pre-injury profile of worker traits and the post-injury profile for Mr. Gonzalez
were compared to all 12,775 jobs in the D.O.T., interfaced with a labor market survey of
the most frequently hired for jobs in the State of New Jersey, 2019. This was done, as
noted, using the McCroskey Transferable Skills Program, which matches and
compares worker capacities against the demands of jobs to determine where the two
intersect. The program has proven over time, through continually published, peer-
reviewed research, to have a high degree of validity and reliability for measuring
probable outcomes and entry point wages.



7
    Field, op. Cit., pI-12


                             Kincaid Wolstein Vocational and Rehabilitation Services
                             One University Plaza, Suite 302, Hackensack, New Jersey 07601
                             www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 20 of 44

Gonzalez, Joseph                                                                                      20


Pre-injury, Mr. Gonzalez’s profile matched 438 of the 1,250 most frequently hired for
jobs statewide, or about 35% of this job database using the MTSP program. This is
reflective of his prior employment experience in Construction Superintendent and
Carpenter job positions. It also indicates that he had the capacity to perform, or to
learn to perform, these jobs. The numbers of matching pre-impairment and post-
impairment vocational profiles for each of the 10 categories of work in the D.O.T. are
indicated in Table 1 below.

                                     TABLE 1
                   Pre-impairment & Post-impairment Job Matches
                                (By Job Category)
       No. of Job Categories             Pre-impairment No.                  Post-impairment No.
                                               of Jobs                             of Jobs
          0 Professional                               8                                 0
          1 Technical                                  52                                22
          2 Clerical/Sales                            136                                34
          3 Service                                    80                                2
          4 Agriculture                                1                                 0
          5 Processing                                 23                                0
          6 Machine Trades                             44                                0
          7 Bench Work                                 47                                1
          8 Structural                                 22                                0
          9 Miscellaneous                              25                                2
                 Total                                438                                61

Jobs with transferable skills are indicated in Table 2.

                                    TABLE 2
               Pre-impairment & Post-impairment Job Transferability
                (Number of Jobs by Level of Transferable Job Skills)
                           Category                                       Pre-             Post-
                                                                       impairment        impairment
      Moderate to high skill transferability                                  11              3
      Job transferability requiring little or no                             427              58
      transferable skills

Post-injury at the sedentary level, with his functional limitations as well as his residual
functional capacities, Mr. Gonzalez’s profile matched 61 of the most frequently hired for
jobs in the State of New Jersey. This is indicative of an 86% diminution of personal
access to the local labor market, pre- vs. post-injury, based solely upon the trait-factor
job matching analysis. None of the jobs were in a transferable skills category for which
high levels of transferable skills were available, while there were three for moderate
levels of skill transferability. Examples of the job titles are:




                         Kincaid Wolstein Vocational and Rehabilitation Services
                         One University Plaza, Suite 302, Hackensack, New Jersey 07601
                         www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
           Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 21 of 44

Gonzalez, Joseph                                                                                                      21


           D.O.T. Code                 Job Title
           186.167-030                 Manager, Housing Project
           185.167-018                 Manager, Distribution Warehouse
           168.267-014                 Claim Examiner
           214.362-026                 Invoice Control Clerk
           259.157-014                 Sales Representative, Hotel Services
           241.357-010                 Collection Clerk
           235.662-022                 Telephone Operator
           221.367-070                 Service Clerk

The results of the transferable skills analysis, based upon his educational level and
work history, are consistent with diminished physical capacities at the sedentary level
(with adjustments as noted). A copy of the report is attached as an addendum to this
narrative (see Appendix A).

Conclusion(s) from Transferable Skills Analysis:

The results of the transferable skills analysis indicate that, based solely on the trait-
factor system, Mr. Gonzalez’s sedentary post-injury profile matched 61 occupations, a
diminution of 86% compared to the 438 occupational titles contained in his pre-injury
profile.

                                       ANALYSIS OF EMPLOYABILITY

Technically, employability is a status that “exists if a person possesses skills, abilities,
and traits necessary to perform a job or jobs.”8 According to McCroskey, employability
theoretically exists when “worker capacity equals or exceeds the demands of a job.”9
When an individual’s capacities, experiences, and skills are equal to or greater than the
demands of a job, the person has the capacity to perform the job or learn to perform
the job. Employability is solely a measure of individual capacity measured against job
demands. While interests associated with jobs are indicators of preference, not
capacity, they nevertheless provide signals as to what types of work and environment
an individual prefers.

Mr. Gonzalez’s employability is influenced by and dependent upon a synthesis of
factors. In Mr. Gonzalez’s case, the following factors are pertinent:

       •   Physical functional capacities and limitations;
       •   Transferability of previously developed vocational skills;
       •   Psychological issues;
       •   Ability to return to past work;
       •   Candidacy for vocational rehabilitation services.


8
    Field, T., 1993. Strategies for the Rehabilitation Consultant, p. I-7, Elliott & Fitzpatrick, Inc., Athens, GA.
9
    McCroskey, B.J., 1994. Manual for the McCroskey Transferable Skills Program, Expert
    Vocationologist Edition, Ver. 7., Vocationology, Inc., Minneapolis, MN.


                                 Kincaid Wolstein Vocational and Rehabilitation Services
                                 One University Plaza, Suite 302, Hackensack, New Jersey 07601
                                 www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 22 of 44

Gonzalez, Joseph                                                                          22


Physical functional capacities and limitations:
The medical records reviewed for this evaluation indicate that Mr. Gonzalez has
physical functional impairments. He was initially treated with conservative care
(emergency department treatment; medical imaging of the head, facial bones, cervical
spine, chest, abdomen/pelvis, and thoracolumbar spine; a physiatric evaluation; and an
electrodiagnostic study) followed by surgical intervention as follows:

   •   Anterior cervical discectomy and fusion: Dr. Arien Smith (03/29/19).

With respect to his physical functional limitations and capacities, several doctors set
forth relevant discussion:

   •   On November 29, 2018 Dr. Douglas Schwartz stated that Mr. Gonzalez is totally
       disabled from any and all work.
   •   On January 17, 2019, Dr. Andrew Cordiale stated, “The patient is to refrain from
       any activity that exacerbates symptoms such as heavy lifting, carrying, or
       bending…”
   •   On April 3, 2019, Dr. Arien Smith stated that Mr. Gonzalez has a 100%
       impairment for the neck and back.

Based on the medical records reviewed for this evaluation, Mr. Gonzalez was assessed
at the sedentary level, which may require medical improvement.

Transferability of previously developed vocational skills:
Mr. Gonzalez’s physical functional capacities and limitations have a direct impact on the
transferability of his previously developed vocational skills. Accordingly, at the
sedentary level, his post-injury profile 61 occupations, which is an 86% diminution of
personal access to the competitive labor market.

Psychological issues:
The medical records contain discussion of psychiatric issues. On September 30, 2018,
Dr. Alexander Alvarado composed a psychological evaluation and rendered diagnoses
of post-traumatic stress disorder and pain disorder with related psychological factors.
Dr. Alvarado discussed symptoms such as irritability, short temper, fatigue, mood
swings, social isolation, depressed mood, appetite changes, loss of libido, and sleep
disturbances. Dr. Alvarado stated that Mr. Gonzalez is unable to function adaptively in
his daily life.

Depending upon the severity of these issues, Mr. Gonzalez’s vocational capacities may
be negatively impacted. Vocational implications may result if Mr. Gonzalez’s
symptomatology persists or get worse.

Academic abilities for retraining:
Mr. Gonzalez’s academic abilities for job retraining are best represented by the level of
education he has completed, in conjunction with his results on the vocational test
battery. He graduated from Sayreville High School in 1994 and completed two three-



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 23 of 44

Gonzalez, Joseph                                                                           23


week courses in web design. Mr. Gonzalez’s vocational testing results spanned from
the 14th percentile up to the 66th percentile. Based on these scores, his high school
education, and the type of training from which he has benefited from in the past, Mr.
Gonzalez would be suitable for job retraining, potentially including formalized education,
if his medical condition improved.

Candidacy for vocational rehabilitation services:
Mr. Gonzalez’s ability to benefit from vocational rehabilitation services is a function of all
of the factors discussed above. If his medical condition improves, he will be eligible for
vocational rehabilitation services; the viability of these resources will be discussed in the
Vocational Rehabilitation section below.

Conclusion(s) from Analysis of Employability:

Considering the physical functional capacities and limitations derived from the medical
records reviewed for this evaluation, as well as the absence of transferable skills yielded
by the transferable skills analysis, it is within a reasonable degree of vocational certainty
that Mr. Gonzalez is unemployable in his customary occupation as a Construction
Superintendent. If his medical condition improves, he will require job retraining or
vocational rehabilitation services to assist him in reestablishing employability and
earning capacity in a sedentary occupation.

                             VOCATIONAL REHABILITATION

Mr. Gonzalez is 43 years old and is alleging that, as a consequence of injuries
sustained in a work-related elevator accident, he has physical functional limitations that
hinder him from continuing his former occupation as a Construction Superintendent.
The purpose of vocational rehabilitation is to provide training and other services when
there is reasonable probability of the individual returning to gainful employment. Usually
this includes provision of educational training, on-the-job training, medical evaluation if
indicated, job placement assistance, assistive technologies, and related services.

Mr. Gonzalez’s diminished physical functional capacities and work history of light to
medium physical labor indicate a need for job placement and training to maximize
employability and earning capacity. If his medical condition improved, he would be
eligible for vocational rehabilitation services.

The vocational rehabilitation process has five phases in order of preference. Vocational
rehabilitation clients receive services for the phase best suited to their specific needs:

   •   Phase One: The vocational rehabilitation counselor assists the worker to return
       to the same job with the pre-impairment employer. Interventions at this phase
       may include programs of physical conditioning or work-hardening, graduated
       return to work, work evaluation, and refresher training or skill upgrading.

   •   Phase Two: If it is determined the worker cannot return to the same job, the



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
         Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 24 of 44

Gonzalez, Joseph                                                                               24


         vocational rehabilitation counselor encourages and works with the pre-
         impairment employer to make worksite accommodations and job modification, or
         to provide alternative in-service placement.

     •   Phase Three: If the employer is unable or unwilling to accommodate the worker,
         the vocational rehabilitation counselor identifies suitable occupational options in
         the same or related industry.

     •   Phase Four: If the worker is unable to return to alternative employment in the
         same or related industry, the vocational rehabilitation counselor explores
         opportunities in all industries, with emphasis placed on the worker’s transferable
         skills, aptitudes, and interests.

     •   Phase Five: If existing skills are insufficient to return the worker to suitable
         employment, the vocational rehabilitation counselor uses training programs to
         enable the worker to acquire new occupational skills. In addition, the vocational
         rehabilitation counselor assists the worker to secure employment once the
         training is complete.

In Mr. Gonzalez’s case, it is my opinion that he would be suitable for Phase Four
rehabilitation services (based on the transferable skills analysis) to Phase Five
rehabilitation services (based on the vocational testing results and his past educational
attainment).

Vocational rehabilitation services are available through the Middlesex County office of
the New Jersey State Division of Vocational Rehabilitation (DVR). There is no cost for
meeting with a DVR counselor or for anything that is needed to determine if DVR can
help an individual (this would include medical examination, vocational testing, and other
assessments). There is also no cost for job placement services. Other services may be
based upon a person’s income and/or family resources.

Assistive Technology

Individuals with disabilities can benefit from the application of technology to overcome
the barriers that interfere with their functioning in a work environment. According to PL
100-407,10 assistive technology has been defined as follows:

         Any item, piece of equipment or product system whether acquired commercially
         off the shelf, modified, or customized that is used to increase or improve
         functional capacities of individuals with disabilities.

Mr. Gonzalez reported that he was experiencing functional limitations in the areas of
lifting, sitting, climbing, stooping, driving, reaching, standing, walking, bending, kneeling,
and sleeping. The following items of assistive technology (AT) would likely be of benefit
10
  United States Congress: PL 100-407, The Technology Related Assistance for Individuals with
 Disabilities Act of 1988.


                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 25 of 44

Gonzalez, Joseph                                                                            25


to his daily functioning:

   Functional Limitation                 AT Currently            AT Options
                                         Used
   Bending/Kneeling/Stooping             None                    Reacher/Grabber
                                                                 Ergonomic Desk/Work Area
   Reaching                              None                    Reacher/Grabber
                                                                 Ergonomic Desk/Work Area
   Sitting                               None                    Back Support Pillow
                                                                 Ergonomic Chair
   Ambulation                            None                    Canes/Walkers
                                                                 Electric Scooters
                                                                 Wheelchairs
   Climbing/Physical Access              None                    Chair Lifts
                                                                 Elevator
                                                                 Ramp
   Driving/Use of Foot Controls          None                    Hand Controls
                                                                 Driving Aids
                                                                 Switches
   Standing                              None                    Sit/Stand Stool
                                                                 Adjustable Table
   Sleeping                              None                    Motorized Bed Frame
                                                                 Adjustable Mattress

Bending/Kneeling/Stooping: Mr. Gonzalez reported that he has difficulty and pain from
bending, kneeling, and stooping. There are hand-operated reachers that extend a
person’s range for reaching and retrieving objects, and that reduce the need to bend,
kneel, or stoop. In addition, specially-designed desks and work areas place materials
and tools within easy reach for use by a person with limited range of motion.

Reaching: Mr. Gonzalez stated that he has difficulty reaching overhead bilaterally.
Again, there are hand-operated reachers that extend a person’s range for reaching and
retrieving objects. In addition, specially-designed desks and work areas place materials
and tools within easy reach for a person with limited range of motion.

Sitting: Mr. Gonzalez indicated that sitting for extended periods is difficult, and he is
usually able to sit for about 10 minutes at a time. Back support pillows and specially-
designed ergonomic chairs with multiple adjustments for height, firmness, and tilt angle
can alleviate discomfort and extend sitting time.

Ambulation: Mr. Gonzalez currently does not use any devices to assist him in walking.
If his ability to ambulate is further impaired, there are a variety of canes, walkers,
electric scooters, and wheelchairs that individuals with mobility impairments use to
ambulate. In a home or public setting, these could be used to get to a location and
move about during the course of activities.




                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 26 of 44

Gonzalez, Joseph                                                                           26


Climbing/Physical Access: Mr. Gonzalez can use handrails to assist him in climbing
steps. Other options are a ramp, chair lift, or elevator that could carry him from one
level to another.

Driving/Use of Foot Controls: Mr. Gonzalez noted that he becomes uncomfortable
when driving due to range of motion issues in his neck. There are alternative hand
controls for motor vehicles that can circumvent the need to operate foot pedals. Driving
aids such as blind-spot mirrors and rear-view cameras are also available, which can
reduce the need to adjust physically in order to achieve better viewing angles while
operating vehicles.

Standing: Mr. Gonzalez does not use any assistive devices to help him when standing.
He may benefit from sit/stand tools and adjustable tables that would allow him to
change positions from sitting to standing as needed.

Sleeping: Mr. Gonzalez stated that his sleep cycle has been disrupted, waking up 2 to
3 times per night on average. Motorized bed frames are available to enable postural
changes when going to sleep. Adjustable mattresses are also available to help in
obtaining a comfortable sleep position. These devices would not be applicable to job
sites, but could decrease fatigue or sleep deprivation to improve an individual’s
vocational functioning.

Assistive technologies could reasonably be expected to improve Mr. Gonzalez’s daily
functioning.

Conclusion(s) from Vocational Rehabilitation:

Mr. Gonzalez has diminished physical functional capacities, and considering his
specialized work history (wherein he was ascending to higher levels of responsibility
and earning capacity and was developing his career) and his significantly reduced
transferable job skills, he will require job retraining or vocational rehabilitation services
to assist him in reestablishing employability and earning capacity in a suitable
alternative area, if his medical condition improves. Services could include job
placement, vocational counseling, job accommodations, assistive technologies, and job
hardening.

                   ANALYSIS OF EARNINGS/EARNINGS CAPACITY

The power to earn money is a function of the capacity to perform work. The capacity to
perform work is predicated upon individual mental and physical abilities that are
measurable and quantifiable. This analysis was done in accordance with the worker
trait-factor system developed by the U.S. Department of Labor, which provides the
means for such measurement.

Mr. Gonzalez was earning Construction Superintendent union wage rates, which
amounted to $71,000 per year, plus fringe benefits, at the time of his injury. His U.S.



                        Kincaid Wolstein Vocational and Rehabilitation Services
                        One University Plaza, Suite 302, Hackensack, New Jersey 07601
                        www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
          Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 27 of 44

Gonzalez, Joseph                                                                                              27


Individual Income Tax Returns and W-2 Wage and Tax Statements for 2015 to 2018
show the following demonstrated wage earnings:

           Year             Wages
           2015             $71,373 (derived from W-2s)
           2016             $43,733
           2017             $40,212
           2018             $47,285 (year of injury)

These wages are representative of his pre-injury earning capacity. Mr. Gonzalez has
not returned to work since June 28, 2018. His loss of earnings during this period was
total.

According to the Economic Research Institute, individuals employed as a Construction
Superintendent in the New York, New York, labor markets earned the following average
annual salaries based on years of experience:11

        Construction Superintendent                     25th %ile           Survey Mean        75th %ile
                 18 Years                               $151,858             $168,704          $201,584
                  9 Years                               $125,485             $139,928          $168,500
                   1 Year                                $98,313             $110,105          $133,427

According to the New York Department of Labor, Occupational Wages from the
Occupational Employment Statistics (OES) Wage Survey New York City area, the
following job title generated the following wages:12

              Job Title                            Entry                      Mean             Experienced
     Supervisors of Construction
                                                 $61,730                    $99,370             $118,190
       and Extraction Workers

For the job titles identified with the MTSP, average entry level wages in Middlesex
County, New Jersey, were $15.59 per hour, or approximately $32,427 per year.

Mr. Gonzalez’s loss of earning capacity is directly related to the severity of his disability.
According to the Bureau of Labor Statistics, U.S. Department of Labor, the following
labor force characteristics for Persons with a Disability are noted:

           In 2014, 17.1 percent of persons with a disability were employed, the U.S.
           Bureau of Labor Statistics reported today. In contrast the employment-
           population ratio for those without a disability was 64.6 percent. The ratio for
           persons with a disability declined by 0.5 percentage point from 2013 to 2014,
           while the ratio for those with no disability increased by 0.6 percentage point. The
           unemployment rate of persons with a disability edged down to 12.5 percent from
           2013 to 2014, while the rate for those without a disability declined to 5.9.

11
     Economic Research Institute, Salary Assessor Licensed Professional Version, July 2019, www.erieri.com.
12
     https://labor.ny.gov/stats/lswage2.asp


                               Kincaid Wolstein Vocational and Rehabilitation Services
                               One University Plaza, Suite 302, Hackensack, New Jersey 07601
                               www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 28 of 44

Gonzalez, Joseph                                                                                           28



        The data on persons with a disability are collected as part of the Current
        Population Survey (CPS), a monthly sample survey of about 60,000 households
        that provides statistics on employment and unemployment in the United States.
        The collection of data on persons with a disability is sponsored by the
        Department of Labor’s Office of Disability Employment Policy.

        •   For all age groups, the employment-population ratio was much lower for
            persons with a disability than for those with no disability.
        •   Unemployment rates were higher for persons with a disability than for those
            with no disability among all educational attainment groups.
        •   In 2014, 33 percent of workers with a disability were employed part time,
            compared with 18 percent for those with no disability.
        •   Employed persons with a disability were more likely to be self-employed than
            those with no disability.13

Accordingly, Mr. Gonzalez’s lifetime earnings would likely be reduced further by periods
of unemployment, depending on the severity of his disability as he ages.

If Mr. Gonzalez’s medical condition improved, he would be a candidate for vocational
rehabilitation services. Competitiveness increases with the attainment of vocational
training. Even with completion of vocational training, Mr. Gonzalez’s expected entry
point annual earnings would likely be lower than his demonstrated wages as a
Construction Superintendent.

The above wage-earnings do not include computation of such variables as wage growth
over time, lost promotional opportunities and advancement, the value of fringe benefits,
income taxes, present value computation, and other economic factors. The figures do
represent an estimate of the diminution of annual gross wage-earning power as a
consequence of diminished functional work capacity for Mr. Gonzalez. His future
occupational base has also been significantly reduced as a consequence of his
disability and resultant functional impairments.

Conclusion(s) from Analysis of Earnings/Earning Capacity:

     1) Prior to injury, Mr. Gonzalez demonstrated the ability to work as a Construction
        Superintendent in his local labor market. His income tax returns show wages of
        up to $71,373.

     2) Mr. Gonzalez’s wage-earning power is currently eliminated. If his medical
        condition improves, he will require job retraining or vocational rehabilitation
        services to assist him with workforce reentry. For the occupations identified by
        the MTSP, entry-level wages are $32,427 per year.

13 U.S. Department of Labor, Bureau of Labor Statistics, Current Population Survey USDL-15-1162, Persons
with a Disability: Labor Force Characteristics. Released Tuesday, June 16, 2015.




                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 29 of 44

Gonzalez, Joseph                                                                           29



   3) As a result of the injuries incurred on June 28, 2018, Mr. Gonzalez has
      experienced lost earnings to the present. He will continue to experience lost
      earnings that comprise his former wage rate, plus benefits, from the date of his
      injury to the date of reemployment, if his medical condition improves.

   4) If his medical condition improves and he is successfully rehabilitated and placed
      in an alternative job setting, Mr. Gonzalez will experience loss of earnings based
      on the differential between his former rate of earnings as a Construction
      Superintendent and a significantly lower future earnings rate. He will be limited
      to entry-level positions.

                                             SUMMARY

In summary, based on the results of the vocational evaluation of Mr. Gonzalez, and
considering his age, education, past work experience, and the opinions expressed in
the medical records, the following are my opinions within a reasonable degree of
vocational certainty regarding Mr. Gonzalez’s employability and earning capacity.

   1. Mr. Gonzalez demonstrated the ability to perform work successfully as a
      Construction Superintendent and Carpenter within the past 15 years. He showed
      the ability to perform duties, develop skills, and acquire the knowledge and
      training necessary to obtain and maintain employment in these job positions.

   2. Based on the medical records, Mr. Gonzalez has significant physical functional
      impairments that impact his employability and functional abilities to perform work.
      On November 29, 2018, Dr. Douglas Schwartz composed a follow-up note that
      stated that Mr. Gonzalez is totally disabled from any and all work. On January
      17, 2019, Dr. Andrew Cordiale composed an orthopedic evaluation report that
      stated, “The patient is to refrain from any activity that exacerbates symptoms
      such as heavy lifting, carrying, or bending…” On April 3, 2019, Dr. Arien Smith
      rendered a follow-up note that stated that Mr. Gonzalez has a 100% impairment
      for the neck and back. He was assessed at the sedentary level, which may
      require medical improvement.

   3. Mr. Gonzalez’s scores on the vocational test battery fell in the Low Average to
      High Average ranges. His weakest subject was Spelling, falling in the 14th
      percentile, and his highest score was on the Wonderlic Personnel Test, which fell
      in the 66th percentile. Based on these scores, Mr. Gonzalez would be suitable
      for job retraining, and formalized education would not be out of the realm of
      possibility.

   4. The results of the transferable skills analysis indicate that, based solely on the
      trait-factor system, Mr. Gonzalez’s sedentary post-injury profile matched 61
      occupations, a diminution of 86% compared to the 438 occupational titles
      contained in his pre-injury profile.



                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
      Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 30 of 44

Gonzalez, Joseph                                                                         30



   5. Considering the physical functional capacities and limitations derived from the
      medical records reviewed for this evaluation, as well as the absence of
      transferable skills yielded by the transferable skills analysis, it is within a
      reasonable degree of vocational certainty that Mr. Gonzalez is unemployable in
      his customary occupation as a Construction Superintendent. If his medical
      condition improves, he will require job retraining or vocational rehabilitation
      services to assist him in reestablishing employability and earning capacity in a
      sedentary occupation.

   6. Mr. Gonzalez has diminished physical functional capacities, and considering his
      specialized work history (wherein he was ascending to higher levels of
      responsibility and earning capacity and was developing his career) and his
      significantly reduced transferable job skills, he will require job retraining or
      vocational rehabilitation services to assist him in reestablishing employability and
      earning capacity in a suitable alternative area, if his medical condition improves.
      Services could include job placement, vocational counseling, job
      accommodations, assistive technologies, and job hardening.

   7. Prior to injury, Mr. Gonzalez demonstrated the ability to work as a Construction
      Superintendent in his local labor market. His income tax returns show wages of
      up to $71,373.

   8. Mr. Gonzalez’s wage-earning power is currently eliminated. If his medical
      condition improves, he will require job retraining or vocational rehabilitation
      services to assist him with workforce reentry. For the occupations identified by
      the MTSP, entry-level wages are $32,427 per year.

   9. As a result of the injuries incurred on June 28, 2018, Mr. Gonzalez has
      experienced lost earnings to the present. He will continue to experience lost
      earnings that comprise his former wage rate, plus benefits, from the date of his
      injury to the date of reemployment, if his medical condition improves.

   10. If his medical condition improves and he is successfully rehabilitated and placed
       in an alternative job setting, Mr. Gonzalez will experience loss of earnings based
       on the differential between his former rate of earnings as a Construction
       Superintendent and a significantly lower future earnings rate. He will be limited
       to entry-level positions.

If additional information is made available, I reserve the right to amend my conclusions
as needed.

Respectfully submitted:




                       Kincaid Wolstein Vocational and Rehabilitation Services
                       One University Plaza, Suite 302, Hackensack, New Jersey 07601
                       www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
       Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 31 of 44

Gonzalez, Joseph                                                                           31




Daniel Wolstein, Ph.D., CRC, PVE, CLCP, CRV, IPEC, ABVE/F, LRC
Certified Rehabilitation Counselor
Professional Vocational Evaluator
Certified Life Care Planner
Certified Rehabilitation Vocationologist
International Psychometric Evaluation Certification
Fellow, American Board of Vocational Experts
Licensed Rehabilitation Counselor




                           Kincaid Wolstein Vocational and Rehabilitation Services
                           One University Plaza, Suite 302, Hackensack, New Jersey 07601
                           www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
     Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 32 of 44

Gonzalez, Joseph                                                                           32


                          RESOURCES AND REFERENCES

  1) Dictionary of Occupational Titles Revised 4th edition, 1992, U.S. Department
     of Labor Employment and Training Administration, Government Printing Office,
     Washington, D.C.

  2) The Revised Handbook for Analyzing Jobs, 1991, U.S. Department of Labor,
     Employment and Training Administration, Government Printing Office,
     Washington, D.C.

  3) Foundations of Forensic Vocational Rehabilitation, Robinson, R.H., 2014.
     Springer Publishing Company. New York, New York.

  4) Occupational Outlook Handbook, 2014 Edition, U.S. Department of Labor
     Statistics. Http://www.bls.gov/ooh/

  5) O*Net OnLine (Occupational Information Network), 2015.
     https://www.onetonline.org/

  6) Job Browser Pro (Version 1.67). 2015. Skilltran. Spokane, Washington.

  7) Assessment of Earning Capacity, 3rd Edition, Shahnasarian, M. 2011.
     Lawyers and Judges Publishing Company, Inc. Tucson, Arizona.

  8) Manual for the McCroskey Transferable Skills Program, Version 2015,
     McCroskey, B.J. Brooklyn Park, MN.

  9) A Guide to Rehabilitation, Deutsch, P. and Sawyer, H., 2005, Matthew Bender
     and Company, Albany, NY.

  10) Vocational Assessment: Evaluating Employment Potential, Havranek, J.,
      Grimes, J., Field, T. and Sink, J., 2005, Elliott & Fitzpatrick, Inc., Athens, GA.

  11) Rehabilitation Consultant's Handbook, Field, T. and Weed, R., 2003, Elliott &
      Fitzpatrick, Inc., Athens, GA.

  12) Strategies for the Rehabilitation Consultant, Field, T., 1999, Elliott &
      Fitzpatrick, Inc., Athens, GA.

  13) Assistive Technologies: Principle and Practice, Third Edition, Cook, A. and
      Polgar, J., 2008, Mosby Elsevier, St. Louis, Missouri.




                      Kincaid Wolstein Vocational and Rehabilitation Services
                      One University Plaza, Suite 302, Hackensack, New Jersey 07601
                      www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
     Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 33 of 44

Gonzalez, Joseph                                                                   33




                                      ADDENDUM A

              MCCROSKEY TRANSFERABLE SKILLS ANALYSIS

                                         RESULTS

                                 JOSEPH GONZALEZ




                   Kincaid Wolstein Vocational and Rehabilitation Services
                   One University Plaza, Suite 302, Hackensack, New Jersey 07601
                   www.KWVRS.com ■ Tel: (201) 343-0700 ■ Fax: (201) 343-0757
                   Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 34 of 44




                                        MTSP - Report 1
          Client Identification, Labor Market Area, VIPR Type and Reason for Referral
                                                       Saturday, November 9, 2019

         Client Name: Gonzalez, Joseph
             Address1: 6 Wilbur Terrace
             Address2:
        City/State/Zip: Sayreville                               NJ      08872


 Labor Market Area
     Job Bank Name: Middlesex                                                           Year Link: 2019
 StateParishProvince: New Jersey                                                    Inflation Link: 1.339362187
      Country Name: USA                                                               ECLR Link: 1.3375

VIPRType: 9999           Average Worker



Referral:
 Vocational Evaluation and Earning Capacity Analysis




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                   Page 1 of 1
                                              Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 35 of 44




                                                                               MTSP - Report 3
                                                                        Client Worker Trait Profiles
  Client: Gonzalez, Joseph                                                                                                               Saturday, November 9, 2019


                                                                                                                          Physical           Environmental
                                                                    GED                 Aptitudes                        Demands               Conditions
                    Worker Trait Profiles               VQ         R M L           S P Q K F M E C                    1 2 3 4 5 6           1 2 3 4 5 6 7
     Profile 1:     Work History Profile                135.14     5   5   4       4   3   3   3   3   3   2   2      3 0 0 1 1 1           2 0 0 0 1 0 0

     Profile 2:     Evaluative Profile                  131.44     5   5   4       4   3   3   3   3   3   2   2      1 0 0 1 1 1           2 0 0 0 1 0 0

     Profile 3:     Pre Profile                         135.14     5   5   4       4   3   3   3   3   3   2   2      3 0 0 1 1 1           2 0 0 0 1 0 0

     Profile 4:     Post Profile                        131.44     5   5   4       4   3   3   3   3   3   2   2      1 0 0 1 1 1           2 0 0 0 1 0 0


  Profile 1: Highest Levels of Worker Trait Functioning demonstrated across Past Relevant Work History over the past 15 years.
  Profile 2: The Evaluative Data Profile of Current Vocational Functioning derived from demonstrated and retained Work History
             functioning, confirmed by review of available relevant Medical, Psychological, Social, Educational and Vocational Information
                 and extended through available relevant Vocational Tests, Measures, Ratings and Functional Capacities Assessment data.
  Profile 3: Highest Levels of Worker Trait Functioning across demonstrated Work History (Profile 1) and Evaluative Data (Profile 2).
  Profile 4: The Final Adjusted Residual Employability and Earnings Capacity Profile of Vocational Functioning for Job-Person Matching.
      Notes: Worker Trait Profile Levels of "4" on GED and Aptitude Traits reflect Middle-Average (50th %ile) Vocational Functioning.
             The Middle-Average Vocational Quotient (VQ) for Jobs is 100 and for People is 140. Both have a Standard Deviation of 15.
             Perfect Job-Person Profile Matches are rare. Reasonable Job Matches are typically 22.5 VQ Points below the Person's VQ.
             Theoretical Underpinnings of the McCroskey Vocational Quotient System (MVQS) include: Parson's (1909) Informal 3-Part Theory.
             The Formal Minnesota Theory of Work Adjustment (Dawis, Lofquist & Weiss, 1968). The Vocational Diagnosis and Assessment of
             of Residual Employability (VDARE, McCroskey, Wattenbarger, Field and Sink, 1977), and the Scientific Research on Job-
                Person Matching and Earning Capacity Prediction Studies contained in national peer-reviewed Journals including: Vols. 1 - 7
                of the Journal of Forensic Vocationology (1995-2014), The Earnings Analyst (TEA) Journals of the American Rehabilitation
                Economics Association (Vols 1 - 4, 1998 - 2001) and The American Board of Vocational Expert (ABVE) Journals of Forensic
                Vocational Assessment (Vols 1 - 4, 1996 - 2001). High to Very High Transferable Skills Analysis Validity has been demonstrated.


(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                     Page 1 of 1
                    Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 36 of 44

                                                                     MTSP - Report 4
                                             Pre - Post Comparisons and Residual Employability
Gonzalez, Joseph                                                                                                                  Saturday, November 9, 2019



                                      SECTION 5, PART 1: ACCESS TO THE LABOR MARKET

         Jobs Searched:               1250           In this Job Bank


                                                    Job Matches in each of the 10 DOT Job Categories*
                    Prof     TechMgr ClerSales         Services     Agri        Process    MachTr    Bench          Struct      Misc

  JobCats*:         -0-          -1-          -2-        -3-         -4-          -5-        -6-      -7-            -8-         -9-        - Total -      Access**

        Pre:           8          52          136         80               1        23        44         47            22         25            438                 35

       Post:           0          22           34           2              0         0         0           1            0          2             61                 5

   Residual:           0%         42%          25%          3%             0%         0%       0%          2%           0%          8%           14%                14%

   ** Mean=85, Std Dev=8. Access to SpecificJobs and Earnings depend on Qualifications, Skills, Abilities, General and Specific Educational
                     Development, Aptitudes, Training, Experience, Supply-Demand Factors in Relevant Labor Markets.




                           SECTION 5, PART 2: EARNING CAPACITY AND TRAINING POTENTIAL

                       Overall Earning Capacity: Mean Present Value Earning Capacity Estimates - Pre/Post Summary

                                             Note: See Table 4a for EC Rxy, SEe and Confidence Intervals.
                Max VQ        Avg VQ            Mean            10th%ile        25th%ile      50th%ile         75th%ile        90th%ile        Training Potential**

       Pre:      125.23        101.19           $27.56            $15.61          $19.60       $25.57           $33.57           $43.41                   81

     Post:       118.45        102.16           $27.59            $15.59          $19.60       $25.59           $33.62           $43.48                   76

   Residual:          95%            101%            100%            100%             100%          100%             100%           100%                   95%

   ** Mean=85, Std Dev=8. Access to Specific Training Programs depend on Qualifications, General and Specific Educational Development,
                 Aptitudes, Motivation, Supply and Demand Factors in Relevant Training Markets and Funding Availability.




              SECTION 5, PART 3: TRANSFERABLE SKILLS (TS) AVAILABILITY and UTILIZATION
                    No TSkills                 Few, if any                 Low TSkills         Moderate TSkills              High TSkills
                    Available                TSkills Available              Available             Available                   Available

   TS Levels*:             0 - 19%                  20 - 39%                   40 - 59%             60 - 79%                    80 - 97%                Utilization**

         Pre:                    15                      381                          31                        9                         2                    43

        Post:                     0                        47                         11                        3                         0                     6

    Residual:                     0%                        12%                       35%                      33%                        0%                   14%

      ** Mean=85, Std Dev=8. Access to TS Jobs depends on Level of Qualifications, Skills, Training, Experience, Availability of Skills
Updating/Enhancement Training to Bridge Employment Barriers, a Positive Attitude and a Motivated, Optimistic, Enthusiastic, Persistent and,
                                                  above all, a Realistic Job Search.



                 * See MVQS2003 Reports: Selected Symbols, Codes and Scales. (MVQS 2003 Resources, p. 42).




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                    Page 1 of 1
                                               Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 37 of 44




                                                                                MTSP - Report 5
                                                       Client Work History Job Demands/Worker Trait Requirements

Gonzalez, Joseph                                                 Report 5: Work History Job Demands/Worker Trait Requirements                                 Saturday, November 9, 2019


                                                                       S                                                                           Physical       Environmental
                                                                       V                         GED               Aptitudes                      Demands           Conditions
Dot Code           Job Title                            VQ        VIPR P Skill Level            R M L         S P Q K F M E C                   1 2 3 4 5 6      1 2 3 4 5 6 7
182.167-026        Superintendent, Construction          125.2     ESTJ    7        Skilled     5   5   4     4   3   3   2     2   2   2   1   2 0 0 1 1 1      2 0 0 0 0 0 0
860.381-022        Carpenter                             113.8     ESTP    7        Skilled     4   3   3     3   3   2   3     3   3   2   2   3 0 0 1 0 1      1 0 0 0 1 0 0




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                          Page 1 of 1
                                              Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 38 of 44

                                                                          MTSP - Report 7
                                                        Work History by VQ - Present Value Earning Capacity



Gonzalez, Joseph                                        Report 7: Work History by VQ - Present Value Earning Capacity                             Saturday, November 9, 2019

                                                                                                Note: See JOFV Table 4a, for EC Rxy, SEe and Confidence Intervals.
  Dot Code        Job Title                              VQ SVP Skill Level        VA VIPR        Mean       10th%ile      25th%ile 50th%ile        75th%ile     90th%ile
 182.167-026      Superintendent, Construction          125.23   7      Skilled    98% ESTJ       $42.44       $23.75        $30.50      $40.10       $52.11         $66.58
 860.381-022      Carpenter                             113.77   7      Skilled    87% ESTP       $36.27       $19.42        $25.33      $33.90       $44.88         $58.44




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                 Page 1 of 1
                                              Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 39 of 44




                                                                                         MTSP - Report 8
                                                                    Job Matches by Transferable Skills (TS) - Job Demands


Gonzalez, Joseph                                                 Job Profile Report 8: Job Matches by Transferable Skills (TS) - Job Demands                           Saturday, November 9, 2019

                                                                          S                                                                                 Physical
                                                                                                                                                     Environmental
                                                                          V              GED                                 Aptitudes    Demands     Conditions
Dot Code           Job Title                             TS    VQ VIPR VA P Skill Level R M L                           S P Q K F M E C 1 2 3 4 5 6 1 2 3 4 5 6 7
183.117-010        Manager, Branch                       66%   111.05 ESTJ    93% 8          Skilled      5    4   4    2   2    3   2   2     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
186.167-030        Manager, Housing Project              63%   112.03 ESTJ    89% 7          Skilled      5    4   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
186.167-042        Manager, Market                       60%   104.35 ESTJ    89% 7          Skilled      4    3   3    3   2    3   2   2     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
189.167-022        Manager, Department                   46%   115.28 ENTJ    83% 7          Skilled      5    4   4    3   3    3   2   2     2   1   1   1 0 0 0 1 1     1 0 0 0 0 0 0
184.117-034        Manager, Automotive Services          46%   115.08 ESFJ    92% 8          Skilled      5    4   4    3   3    3   2   2     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
184.167-094        Manager, Traffic                      43%   113.81 ESFJ    92% 8          Skilled      5    4   4    2   3    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
186.117-066        Risk and Insurance Manager            43%   112.03 ENTJ    89% 8          Skilled      5    4   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
188.167-058        Manager, Office                       43%   110.75 ESTJ    92% 8          Skilled      4    4   4    3   3    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
185.167-018        Manager, Distribution Warehouse       43%   109.81 ESTJ    93% 6          Skilled      5    3   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
189.167-050        Superintendent, Plant Protection      43%   109.09 ESFJ    89% 8          Skilled      5    4   4    2   2    2   2   2     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
187.167-186        Residence Supervisor                  43%   104.31 ENTJ    82% 6          Skilled      4    3   4    2   2    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
185.167-070        Wholesaler I                          40%   114.07 ESTJ    87% 8          Skilled      5    5   4    2   3    2   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
186.267-018        Loan Officer                          40%   112.03 ESTJ    81% 7          Skilled      5    4   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
189.167-034        Security Officer                      40%   102.56 ESTP    89% 7          Skilled      4    3   4    2   2    2   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
169.167-062        Coordinator, Skill-Training Program   26%   118.45 ENTJ    89% 6          Skilled      5    4   4    3   2    3   2   2     3   2   2   1 0 0 0 1 1     1 0 0 0 0 0 0
163.167-014        Manager, Circulation                  23%   113.06 ENTJ    87% 8          Skilled      5    3   4    3   3    3   2   2     2   1   1   1 0 0 0 1 1     1 0 0 0 0 0 0
168.167-066        Quality-Control Coordinator           23%   110.40 ISTJ    90% 6          Skilled      4    4   4    3   2    3   2   2     2   1   2   1 0 0 1 1 1     1 0 0 0 0 0 0
169.167-034        Manager, Office                       23%   106.15 ESFJ    87% 7          Skilled      4    3   4    2   2    3   2   3     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
168.267-014        Claim Examiner                        20%   109.81 ESTJ    81% 7          Skilled      5    3   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
238.367-018        Reservations Agent                    20%   108.50 ESFP    82% 4       Semi-Skilled    4    3   3    2   2    3   3   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
169.267-010        Claims Adjudicator                    20%   108.00 INFP    87% 7          Skilled      5    4   4    1   1    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
214.362-026        Invoice-Control Clerk                 20%   106.51 ISTJ    81% 4       Semi-Skilled    4    3   3    2   3    3   2   3     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0

(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                                  Page 1 of 3
                                              Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 40 of 44



Gonzalez, Joseph                                                  Job Profile Report 8: Job Matches by Transferable Skills (TS) - Job Demands                           Saturday, November 9, 2019

                                                                           S                                                                                 Physical
                                                                                                                                                      Environmental
                                                                           V              GED                                 Aptitudes    Demands     Conditions
Dot Code           Job Title                              TS    VQ VIPR VA P Skill Level R M L                           S P Q K F M E C 1 2 3 4 5 6 1 2 3 4 5 6 7
221.167-018        Production Coordinator                 20%   106.10 ISFP    85% 6          Skilled      4    3   4    2   3    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
193.262-014        Dispatcher                             20%   105.86 ENTJ    85% 6          Skilled      4    3   4    2   2    3   2   2     3   1   1   1 0 0 0 1 1     1 0 0 0 0 0 0
235.662-014        Communication-Center Operator          20%   105.42 ISFP    73% 5       Semi-Skilled    3    2   3    2   3    3   3   3     3   1   2   1 0 0 1 1 1     1 0 0 0 1 0 0
259.157-014        Sales Representative, Hotel Services   20%   105.32 ESFP    88% 7          Skilled      4    3   4    2   3    3   2   2     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
214.362-022        Insurance Clerk                        20%   104.51 ESFP    81% 5       Semi-Skilled    4    3   4    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
959.167-010        Dispatcher, Service                    20%   102.89 ISTJ    83% 4       Semi-Skilled    4    3   3    2   2    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
235.662-018        Directory-Assistance Operator          20%   102.77 ISFP    71% 3       Semi-Skilled    3    2   3    2   3    3   3   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
243.362-014        Police Aide                            20%   100.98 ESFP    80% 3       Semi-Skilled    3    2   3    2   2    3   3   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
214.467-010        Foreign Clerk                          20%   100.76 ISTJ    81% 5       Semi-Skilled    4    4   3    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
241.357-010        Collection Clerk                       20%   100.49 ENTJ    82% 5       Semi-Skilled    4    3   4    1   1    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
166.267-034        Job Development Specialist             20%    99.95 ENTJ    88% 5       Semi-Skilled    4    3   4    2   2    2   2   1     2   1   1   1 0 0 0 1 0     1 0 0 0 0 0 0
235.662-026        Telephone-Answering-Service Operat     20%    99.20 ISFP    73% 3       Semi-Skilled    3    2   3    2   1    3   3   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
235.662-022        Telephone Operator                     20%    99.03 ISFP    73% 3       Semi-Skilled    3    2   3    2   2    2   3   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
205.367-042        Registration Clerk                     20%    98.88 ISTJ    76% 3       Semi-Skilled    3    2   3    1   3    3   2   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
203.362-014        Credit Reporting Clerk                 20%    98.86 ESFP    83% 4       Semi-Skilled    3    2   3    2   2    3   3   3     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
205.362-018        Hospital-Admitting Clerk               20%    98.86 ESFP    76% 4       Semi-Skilled    3    2   3    2   2    3   3   3     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
219.387-014        Insurance Clerk                        20%    98.55 ESFP    80% 4       Semi-Skilled    4    3   3    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
219.482-010        Brokerage Clerk I                      20%    98.55 ESTP    81% 5       Semi-Skilled    4    3   3    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
237.367-022        Information Clerk                      20%    98.47 ESFP    83% 4       Semi-Skilled    4    2   3    2   2    3   2   1     2   1   1   1 0 0 0 1 1     1 0 0 0 0 0 0
913.367-010        Taxicab Starter                        20%    97.91 ISTJ    83% 3       Semi-Skilled    3    2   2    2   2    3   2   3     3   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
299.357-014        Telephone Solicitor                    20%    97.79 ENFP    74% 3       Semi-Skilled    3    3   3    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
379.362-010        Dispatcher, Radio                      20%    97.03 ESFP    82% 4       Semi-Skilled    3    2   3    2   2    3   3   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
237.367-042        Referral-and-Information Aide          20%    95.58 ESFP    83% 3       Semi-Skilled    3    2   3    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
239.367-014        Dispatcher, Maintenance Service        20%    95.58 ESFP    83% 3       Semi-Skilled    3    2   3    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
247.367-010        Classified-Ad Clerk I                  20%    95.58 ENFJ    81% 5       Semi-Skilled    3    2   3    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
205.367-018        Claims Clerk II                        20%    95.55 ESTP    76% 4       Semi-Skilled    3    3   3    1   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0

(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                                   Page 2 of 3
                                               Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 41 of 44



Gonzalez, Joseph                                              Job Profile Report 8: Job Matches by Transferable Skills (TS) - Job Demands                           Saturday, November 9, 2019

                                                                        S                                                                                Physical
                                                                                                                                                  Environmental
                                                                        V              GED                                Aptitudes    Demands     Conditions
Dot Code           Job Title                           TS    VQ VIPR VA P Skill Level R M L                          S P Q K F M E C 1 2 3 4 5 6 1 2 3 4 5 6 7
237.367-038        Receptionist                        20%   95.38 ESFP    83% 4       Semi-Skilled    3    2   3    2   2    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
249.167-014        Dispatcher, Motor Vehicle           20%   95.38 ENFJ    83% 5       Semi-Skilled    3    2   3    2   2    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
704.682-010        Engraver, Machine I                 20%   94.84 ISFP    75% 3       Semi-Skilled    3    2   2    2   3    2   3   3     3   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
209.362-010        Circulation Clerk                   20%   94.31 ESFP    80% 3       Semi-Skilled    3    2   3    2   2    3   3   3     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
221.367-070        Service Clerk                       20%   94.15 ISFP    83% 4       Semi-Skilled    3    2   2    2   2    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
214.587-014        Traffic Clerk                       20%   93.46 ISFP    76% 4       Semi-Skilled    3    3   2    2   2    3   2   3     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
249.367-010        Animal-Shelter Clerk                20%   93.13 ESFP    80% 3       Semi-Skilled    3    2   3    1   2    3   2   2     2   1   1   1 0 0 1 1 0     1 0 0 0 0 0 0
211.462-026        Check Cashier                       20%   91.82 ESFP    71% 3       Semi-Skilled    3    3   2    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
237.367-010        Appointment Clerk                   20%   91.55 ESFP    83% 3       Semi-Skilled    3    2   3    1   1    3   2   2     2   1   1   1 0 0 1 1 1     1 0 0 0 0 0 0
211.482-014        Food Checker                        20%   91.25 ESFP    71% 3       Semi-Skilled    3    2   1    2   2    3   2   3     2   1   2   1 0 0 1 0 1     1 0 0 0 0 0 0
379.367-010        Surveillance-System Monitor         20%   90.63 ESFP    82% 2         Unskilled     3    1   3    2   2    2   2   2     2   1   1   1 0 0 0 1 1     1 0 0 0 0 0 0
209.687-010        Checker II                          20%   89.61 ESFP    79% 4       Semi-Skilled    3    2   2    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0
209.687-018        Reviewer                            20%   88.82 ESFP    81% 4       Semi-Skilled    3    1   3    2   2    3   2   2     2   1   1   1 0 0 1 0 1     1 0 0 0 0 0 0




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                               Page 3 of 3
                                                 Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 42 of 44

                                                                                    MTSP - Report 10
                                                       Job Matches by Transferable Skills (TS) - Present Value Earning Capacity


Gonzalez, Joseph                                                Report 10: Job Matches by Transferable Skills-Present Value Earning Capacity                                 Saturday, November 9, 2019

                                                                                                                          Note: See JOFV Table 4a, for EC Rxy, SEe and Confidence Intervals.

  Dot Code         Job Title                                      TS      VQ       SVP       VA       VIPR        Mean        10th%ile         25th%ile     50th%ile        75th%ile       90th%ile
 183.117-010       Manager, Branch                                66%     111.05      8       93%      ESTJ        $34.81          $18.39         $24.10        $32.42          $43.16          $56.51
 186.167-030       Manager, Housing Project                       63%     112.03      7       89%      ESTJ        $35.33          $18.75         $24.54        $32.95          $43.77          $57.20
 186.167-042       Manager, Market                                60%     104.35      7       89%      ESTJ        $27.99          $15.88         $19.92        $25.92          $33.99          $43.99
 189.167-022       Manager, Department                            46%     115.28      7       83%      ENTJ        $37.08          $19.98         $26.00        $34.71          $45.82          $59.51
 184.117-034       Manager, Automotive Services                   46%     115.08      8       92%      ESFJ        $36.97          $19.91         $25.91        $34.60          $45.70          $59.37

 184.167-094       Manager, Traffic                               43%     113.81      8       92%      ESFJ        $36.29          $19.43         $25.34        $33.92          $44.90          $58.47
 186.117-066       Risk and Insurance Manager                     43%     112.03      8       89%      ENTJ        $35.33          $18.75         $24.54        $32.95          $43.77          $57.20
 188.167-058       Manager, Office                                43%     110.75      8       92%      ESTJ        $34.65          $18.27         $23.96        $32.26          $42.97          $56.30
 185.167-018       Manager, Distribution Warehouse                43%     109.81      6       93%      ESTJ        $34.14          $17.92         $23.54        $31.76          $42.38          $55.63
 189.167-050       Superintendent, Plant Protection               43%     109.09      8       89%      ESFJ        $33.75          $17.64         $23.21        $31.36          $41.92          $55.12
 187.167-186       Residence Supervisor                           43%     104.31      6       82%      ENTJ        $27.95          $15.87         $19.89        $25.88          $33.94          $43.92
 185.167-070       Wholesaler I                                   40%     114.07      8       87%      ESTJ        $36.43          $19.53         $25.46        $34.06          $45.06          $58.65
 186.267-018       Loan Officer                                   40%     112.03      7       81%      ESTJ        $35.33          $18.75         $24.54        $32.95          $43.77          $57.20
 189.167-034       Security Officer                               40%     102.56      7       89%     ESTP         $26.17          $15.09         $18.73        $24.21          $31.66          $40.81
 169.167-062       Coordinator, Skill-Training Program            26%     118.45      6       89%      ENTJ        $38.79          $21.19         $27.44        $36.43          $47.83          $61.76
 163.167-014       Manager, Circulation                           23%     113.06      8       87%      ENTJ        $35.89          $19.15         $25.00        $33.52          $44.43          $57.94
 168.167-066       Quality-Control Coordinator                    23%     110.40      6       90%      ISTJ        $34.46          $18.14         $23.80        $32.07          $42.75          $56.05
 169.167-034       Manager, Office                                23%     106.15      7       87%      ESFJ        $29.80          $16.68         $21.10        $27.62          $36.31          $47.15
 168.267-014       Claim Examiner                                 20%     109.81      7       81%      ESTJ        $34.14          $17.92         $23.54        $31.76          $42.38          $55.63
 238.367-018       Reservations Agent                             20%     108.50      4       82%     ESFP         $32.17          $17.72         $22.65        $29.86          $39.35          $51.31
 169.267-010       Claims Adjudicator                             20%     108.00      7       87%      INFP        $31.67          $17.50         $22.32        $29.39          $38.71          $50.43
 214.362-026       Invoice-Control Clerk                          20%     106.51      4       81%      ISTJ        $30.16          $16.84         $21.34        $27.96          $36.77          $47.79
 221.167-018       Production Coordinator                         20%     106.10      6       85%      ISFP        $29.75          $16.66         $21.07        $27.57          $36.24          $47.07
 193.262-014       Dispatcher                                     20%     105.86      6       85%      ENTJ        $29.51          $16.55         $20.91        $27.35          $35.94          $46.66
 235.662-014       Communication-Center Operator                  20%     105.42      5       73%      ISFP        $29.06          $16.36         $20.62        $26.93          $35.36          $45.86
 259.157-014       Sales Representative, Hotel Services           20%     105.32      7       88%     ESFP         $28.97          $16.31         $20.56        $26.84          $35.24          $45.70


(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                                       Page 1 of 3
                                               Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 43 of 44
Gonzalez, Joseph                                          Report 10: Job Matches by Transferable Skills-Present Value Earning Capacity                                 Saturday, November 9, 2019

                                                                                                                    Note: See JOFV Table 4a, for EC Rxy, SEe and Confidence Intervals.

  Dot Code         Job Title                                TS      VQ       SVP       VA       VIPR        Mean        10th%ile         25th%ile     50th%ile        75th%ile       90th%ile
 214.362-022       Insurance Clerk                          20%     104.51      5       81%     ESFP         $28.15          $15.95         $20.02        $26.07          $34.20          $44.27
 959.167-010       Dispatcher, Service                      20%     102.89      4       83%      ISTJ        $26.51          $15.23         $18.95        $24.52          $32.09          $41.40
 235.662-018       Directory-Assistance Operator            20%     102.77      3       71%      ISFP        $26.39          $15.18         $18.87        $24.41          $31.94          $41.19
 243.362-014       Police Aide                              20%     100.98      3       80%     ESFP         $24.58          $14.39         $17.70        $22.71          $29.63          $38.03
 214.467-010       Foreign Clerk                            20%     100.76      5       81%      ISTJ        $24.36          $14.29         $17.55        $22.50          $29.34          $37.64
 241.357-010       Collection Clerk                         20%     100.49      5       82%      ENTJ        $24.08          $14.17         $17.37        $22.24          $28.99          $37.16
 166.267-034       Job Development Specialist               20%      99.95      5       88%      ENTJ        $23.80          $13.92         $17.14        $22.03          $28.80          $36.88
 235.662-026       Telephone-Answering-Service Operator     20%      99.20      3       73%      ISFP        $23.70          $13.88         $17.07        $21.92          $28.66          $36.71
 235.662-022       Telephone Operator                       20%      99.03      3       73%      ISFP        $23.67          $13.87         $17.05        $21.90          $28.62          $36.67

 205.367-042       Registration Clerk                       20%      98.88      3       76%      ISTJ        $23.65          $13.86         $17.04        $21.88          $28.60          $36.63
 203.362-014       Credit Reporting Clerk                   20%      98.86      4       83%     ESFP         $23.65          $13.86         $17.04        $21.88          $28.59          $36.63
 205.362-018       Hospital-Admitting Clerk                 20%      98.86      4       76%     ESFP         $23.65          $13.86         $17.04        $21.88          $28.59          $36.63
 219.387-014       Insurance Clerk                          20%      98.55      4       80%     ESFP         $23.61          $13.85         $17.01        $21.84          $28.53          $36.55
 219.482-010       Brokerage Clerk I                        20%      98.55      5       81%     ESTP         $23.61          $13.85         $17.01        $21.84          $28.53          $36.55
 237.367-022       Information Clerk                        20%      98.47      4       83%     ESFP         $23.59          $13.84         $17.00        $21.83          $28.52          $36.53
 913.367-010       Taxicab Starter                          20%      97.91      3       83%      ISTJ        $23.52          $13.81         $16.95        $21.75          $28.41          $36.40
 299.357-014       Telephone Solicitor                      20%      97.79      3       74%     ENFP         $23.50          $13.80         $16.94        $21.73          $28.39          $36.37
 379.362-010       Dispatcher, Radio                        20%      97.03      4       82%     ESFP         $23.39          $13.76         $16.87        $21.63          $28.24          $36.19
 237.367-042       Referral-and-Information Aide            20%      95.58      3       83%     ESFP         $23.19          $13.68         $16.74        $21.43          $27.97          $35.85
 239.367-014       Dispatcher, Maintenance Service          20%      95.58      3       83%     ESFP         $23.19          $13.68         $16.74        $21.43          $27.97          $35.85
 247.367-010       Classified-Ad Clerk I                    20%      95.58      5       81%      ENFJ        $23.19          $13.68         $16.74        $21.43          $27.97          $35.85
 205.367-018       Claims Clerk II                          20%      95.55      4       76%     ESTP         $23.18          $13.68         $16.74        $21.43          $27.96          $35.85
 237.367-038       Receptionist                             20%      95.38      4       83%     ESFP         $23.16          $13.67         $16.72        $21.41          $27.93          $35.81
 249.167-014       Dispatcher, Motor Vehicle                20%      95.38      5       83%      ENFJ        $23.16          $13.67         $16.72        $21.41          $27.93          $35.81
 704.682-010       Engraver, Machine I                      20%      94.84      3       75%      ISFP        $23.08          $13.64         $16.67        $21.33          $27.83          $35.68
 209.362-010       Circulation Clerk                        20%      94.31      3       80%     ESFP         $23.01          $13.61         $16.62        $21.26          $27.73          $35.56
 221.367-070       Service Clerk                            20%      94.15      4       83%      ISFP        $22.98          $13.60         $16.61        $21.24          $27.70          $35.52
 214.587-014       Traffic Clerk                            20%      93.46      4       76%      ISFP        $22.88          $13.56         $16.55        $21.14          $27.57          $35.35
 249.367-010       Animal-Shelter Clerk                     20%      93.13      3       80%     ESFP         $22.84          $13.54         $16.52        $21.10          $27.50          $35.28



(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                                 Page 2 of 3
                                              Case 1:18-cv-08122-LLS Document 169-1 Filed 03/25/20 Page 44 of 44
Gonzalez, Joseph                                        Report 10: Job Matches by Transferable Skills-Present Value Earning Capacity                                 Saturday, November 9, 2019

                                                                                                                  Note: See JOFV Table 4a, for EC Rxy, SEe and Confidence Intervals.

  Dot Code         Job Title                              TS      VQ       SVP       VA       VIPR        Mean        10th%ile         25th%ile     50th%ile        75th%ile       90th%ile
 211.462-026       Check Cashier                          20%      91.82      3       71%     ESFP         $22.65          $13.47         $16.40        $20.92          $27.26          $34.97
 237.367-010       Appointment Clerk                      20%      91.55      3       83%     ESFP         $22.62          $13.45         $16.37        $20.89          $27.20          $34.91
 211.482-014       Food Checker                           20%      91.25      3       71%     ESFP         $22.57          $13.44         $16.34        $20.85          $27.15          $34.84
 379.367-010       Surveillance-System Monitor            20%      90.63      2       82%     ESFP         $22.48          $13.40         $16.29        $20.76          $27.03          $34.69
 209.687-010       Checker II                             20%      89.61      4       79%     ESFP         $22.34          $13.35         $16.20        $20.62          $26.83          $34.45
 209.687-018       Reviewer                               20%      88.82      4       81%     ESFP         $22.23          $13.30         $16.12        $20.52          $26.68          $34.26




(c) Copyright 2002-2015 by Billy J. McCroskey, Ph.D.                                                                                                                               Page 3 of 3
